                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA

DONOVAN R. TAPLETTE
                                                                           CIVIL ACTION
VERSUS
                                                                           NO. 18-853-EWD (CONSENT)
JAMES M. LEBLANC, ET AL.

                       RULING ON DEFENDANTS’ MOTION TO DISMISS

           Before the Court is a Motion to Dismiss1 filed by defendants, James LeBlanc (“Secretary

LeBlanc”), Timothy Hooper (“Warden Hooper”), and Craig White (“Sergeant White”). Although

no timely opposition to the Motion to Dismiss has been filed by plaintiff, Donovan R. Taplette

(“Plaintiff”),2 the Court has considered the merits of the Motion to Dismiss.3 For the reasons set

forth herein, the Motion to Dismiss4 is GRANTED IN PART AND DENIED IN PART.5

      I.          Background

           On August 28, 2018, Plaintiff filed a Complaint 6 seeking monetary damages stemming

from the alleged use of excessive force while housed as an inmate at Elayn Hunt Correctional




1
    R. Doc. 22.
2
  Pursuant to Local Rule 7(f) of the Local Rules of the United States District Court for the Middle District of Louisiana,
any response to the Motion to Dismiss was due within twenty-one days after service of the Motion to Dismiss. As of
the date of this Ruling, no opposition to the Motion to Dismiss has been filed.
3
  See, Mallery v. Theriot, Civil Action No. 12-2060, 2013 WL 2286667, at * 2 (W.D. La. May 23, 2013) (“While
plaintiff has failed to file an opposition to the pending motion, a district court may not grant a motion to dismiss for
the plaintiff’s failure to file an opposition without considering the merits of the complaint.”) (citing Webb v. Morella,
457 Fed. Appx. 448 (5th Cir. 2012) (unpublished)); Hazlett v. St. Tammany Parish Sheriff’s Office, Civil Action No.
18-5266, 2018 WL 4386104, at * 1, n. 1 (E.D. La. Sept. 13, 2018) (considering merits of motion to dismiss despite
plaintiff’s failure to timely file an opposition thereto and explaining “[t]his circuit frowns upon a dismissal with
prejudice based solely on a litigant’s failure to oppose a motion.”).
4
    R. Doc. 22.
5
  On October 26, 2018, the parties filed a Consent to Proceed Before a United States Magistrate Judge, R. Doc. 21,
and on October 30, 2018, the District Judge entered an Order of Reference referring this matter to the undersigned
“for the conduct of all further proceedings and the entry of judgment in accordance with 28 USC 636(c)….” R. Doc.
23.
6
    R. Doc. 1.
Center (“Elayn Hunt”).7 In his Complaint, Plaintiff names as defendants: (1) Secretary LeBlanc

“in his official capacity as Secretary of the Louisiana Department of Public Safety and

Corrections;” (2) Warden Hooper “individually and in his official capacity as a Warden” of Elayn

Hunt; (3) Sergeant White “individually and in his official capacity as a Corrections Officer” at

Elayn Hunt; and (4) two unknown Corrections Officers – referred to as John Does 1 and 2 or “JD1”

and “JD2” – in their individual and official capacities.8

           Per his Complaint, Plaintiff alleges that while housed at Elayn Hunt, he “was subjected to

a physical battery while in full correctional facility restraints at the hands of” Sergeant White and

John Does 1 and 2.9 Plaintiff alleges that on August 29, 2017, Plaintiff was in his cell with Ryan

Harris (“Harris”), an inmate who “suffered from mental health issues,” and that following

questioning by Sergeant White “about a cup throwing incident that occurred earlier,” Harris

became agitated “to the point of aggravation and aggression, causing inmate Harris to attack and

fight with [Plaintiff] eventually biting [Plaintiff] in the face.”10 Plaintiff alleges that following the

August 29, 2017 incident, a new inmate was brought to share Plaintiff’s cell on September 1, 2017

but that Plaintiff “refused to permit the new inmate into his cell because this inmate, similar to the

one who bit him in the face, had mental issues, and [Plaintiff] feared a repeat of the prior days




7
 While the Complaint alleges that “this is a claim for damages brought pursuant to 42 U.S.C. § 1983, and the Fourth,
Sixth, and Fourteenth Amendments to the Constitution of the United States,” R. Doc. 1, ¶ 1, Plaintiff alleges that his
damages stem from the unconstitutional use of excessive force, a claim that is generally understood to invoke
Plaintiff’s right under the Eighth Amendment to be free from cruel and unusual punishment.
8
    R. Doc. 1, ¶ 2.
9
    R. Doc. 1, ¶ 3.
10
  R. Doc. 1, ¶¶ 4-6. Plaintiff alleges a chemical agent was subsequently used to stop the fight between Plaintiff and
Harris and that Plaintiff “repeatedly requested medical assistance for both the human bite suffered from Inmate Harris
as well as the effects of the chemical agent, [but] he was not afforded any medical assistance.” R. Doc. 1, ¶ 8.
However, Plaintiff has not asserted a claim for deliberate medical indifference, and he has not named as a defendant
any individual who allegedly denied him medical care.

                                                          2
attack, for which he had still not received medical attention.”11 Following his refusal to let this

new inmate into his cell, Plaintiff alleges that Sergeant White was summoned and that:

                        after numerous attempts by [Plaintiff] to explain his valid fears to
                        Sgt. White and several refusals by [Plaintiff] of Sgt. White’s orders
                        to exit his cell, [Plaintiff] was subsequently forcefully placed in full
                        correctional restraints, including leg chains, waist chains and black
                        box hand restraints and then forcefully thrown to the ground and
                        beaten by JD1, JD2 and Sgt. White, with Sgt. White placing his knee
                        in the side of [Plaintiff’s] face, with his full force and weight, while
                        JD1 and JD2 continued to beat [Plaintiff], all of which should have
                        been captured by tier surveillance cameras.12

Plaintiff alleges that Sergeant White, JD1, and JD2 “acted in concert in either the utilization of

unauthorized excessive force” or “in the failure to intervene to stop said unauthorized excessive

force”13 and additionally “conspired to minimize and cover up the unauthorized use of excessive

force….”14

           Plaintiff further alleges that “at all times material herein,” Sergeant White, JD1 and JD2

“were employed by the Louisiana Department of Safety and Corrections and were stationed at

Elyan [sic] Hunt Correctional Center and were acting within the course and scope of their

employment.”15 With respect to Warden Hooper, Plaintiff alleges that “in his official capacity as

Warden of Elyan [sic] Hunt Correctional Center, [he] is directly liable for the acts of his




11
     R. Doc. 1, ¶¶ 9-10.
12
  R. Doc. 1, ¶ 12. Plaintiff further alleges that after the September 1, 2017 incident, he “requested medical attention
but was not provided any medical attention, only moved to another cell in the same area.” R. Doc. 1, ¶ 14. However,
Plaintiff again does not allege a claim of deliberate medical indifference or name any individual to whom he allegedly
made a request for medical care.
13
     R. Doc. 1, ¶ 16.
14
  R. Doc. 1, ¶ 17. See also, R. Doc. 1, ¶ 19 (alleging that Plaintiff’s injuries were solely and proximately caused by
Sergeant White’s, JD1’s and JD2’s “physical beating without cause or justification,” “refusal to intervene and prevent
the illegal and unconstitutional unauthorized use of excessive force,” and “conspiring to minimize, justify, and cover
up the brutality and unauthorized and unjustified use of excessive force….”).
15
     R. Doc. 1, ¶ 20.

                                                           3
subordinates, specifically his Correctional Officers, under the theory of respondeat superior.”16

Similarly, with respect to Secretary LeBlanc, Plaintiff alleges that Secretary LeBlanc “in his

official capacity as Secretary of the Louisiana Department of Public Safety and Corrections, is

directly liable and responsible for the acts of his subordinates, specifically Warden Hooper, in his

failure to properly train and control his Correctional Officers, as well as the errant Correctional

Officers, under the theory of respondeat superior.”17

             On October 29, 2018, Secretary LeBlanc, Warden Hooper, and Sergeant White

(collectively, “Defendants”) filed the instant Motion to Dismiss.18 Defendants contend that

Plaintiff’s claims against the Defendants in their official capacities seeking monetary damages are

barred by the Eleventh Amendment and subject to dismissal pursuant to Fed. R. Civ. P. 12(b)(1),

that Plaintiff has failed to state a claim pursuant to Fed. R. Civ. P. 12(b)(6) against Secretary

LeBlanc and Warden Hooper under a theory of respondeat superior or vicarious liability and that

Sergeant White is entitled to qualified immunity.

       II.      Law and Analysis

                A. Standards of Review

             “Federal courts are courts of limited jurisdiction; without jurisdiction conferred by statute,

they lack the power to adjudicate claims.”19 Pursuant to Rule 12(b)(1) a claim is “properly

dismissed for lack of subject-matter jurisdiction when the court lacks the statutory or constitutional



16
  R. Doc. 1, ¶ 21. Plaintiff additionally alleges that Warden Hooper “is vicariously liable to [Plaintiff] for the acts of
his Correctional Officers under Louisiana law, should this Court exercise supplemental jurisdiction.” Id.
17
  R. Doc. 1, ¶ 22. Plaintiff again alleges that Secretary LeBlanc is vicariously liable for the acts of the Correctional
Officers under Louisiana law. Id.
18
  R. Doc. 22. Defendants note that Plaintiff has also named JD1 and JD2, but that these individuals have not been
identified, it is not clear whether these individuals have been properly served and Defendants’ counsel “is not making
an appearance for any defendant not properly served.” R. Doc. 22, p. 1, n. 1.
19
     In re FEMA Trailer Formaldehyde Products Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 286 (5th Cir. 2012).

                                                            4
power to adjudicate the claim.”20 A court should consider a Rule 12(b)(1) attack before addressing

any challenge on the merits,21 and the party asserting federal jurisdiction bears the burden of proof

on a motion to dismiss for lack of subject-matter jurisdiction under Rule 12(b)(1).22 Furthermore,

a motion to dismiss under Rule 12(b)(1) is analyzed under the same standard as a motion to dismiss

under Rule 12(b)(6).23

           In Bell Atlantic Corp. v. Twombly,24 and Ashcroft v. Iqbal,25 the Supreme Court clarified

the standard of pleading that a plaintiff must meet to survive a motion to dismiss pursuant to Rule

12(b)(6). Specifically, “[f]actual allegations must be enough to raise a right to relief above the

speculative level.”26 “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” 27 “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”28 It follows that,

“where the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to




20
     Id. (quoting Home Builders Ass’n, Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)).
21
     Id.
22
  Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). When a district court finds that it lacks subject-matter
jurisdiction, its determination is not on the merits of the case, and does not bar the plaintiff from pursuing the claim
in a proper jurisdiction. Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (per curiam); Aucoin v. Cupil,
No. 16-CV-00373, 2017 WL 3633449, at *1 (M.D. La. Aug. 22, 2017).
23
     Benton v. United States, 960 F.2d 19, 21 (5th Cir. 1992) (per curiam).
24
     550 U.S. 544 (2007).
25
     556 U.S. 662 (2009).
26
     Bell Atlantic Corp. 550 U.S. at 555.
27
     Ashcroft, 556 U.S. at 678, quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544.
28
     Id.

                                                            5
relief.’”29 “Where a Complaint pleads facts that are ‘merely consistent with’ a defendant’s

liability, it ‘stops short of the line between possibility and plausibility of entitlement to relief.’”30

            On a motion to dismiss for failure to state a claim under Rule 12(b)(6), the Court “must

accept as true all of the factual allegations contained in the Complaint.”31 Moreover, the federal

pleading rules simply require a “short and plain statement of the claim showing that the pleader is

entitled to relief.”32 The task of the Court is not to decide if the plaintiff will eventually be

successful, but to determine if a “legally cognizable claim” has been asserted.33 Notwithstanding,

the Court need not accept “a legal conclusion couched as a factual allegation,” 34 or “naked

assertions [of unlawful conduct] devoid of further factual enhancement.”35

                   B. Plaintiff’s Official Capacity Claims Against Secretary LeBlanc, Warden
                      Hooper and Sergeant White are Dismissed Based on Eleventh Amendment
                      Immunity

            Plaintiff asserts a claim against Secretary LeBlanc only in his official capacity, and against

Warden Hooper and Sergeant White in both their individual and official capacities. 42 U.S.C. §

1983 does not provide a federal forum for a litigant who seeks monetary damages against either a

state or its officials acting in their official capacities, specifically because these officials are not




29
     Id. at 679.
30
     Id. at 678 (internal quotation marks omitted).
31
     Erickson v. Pardus, 551 U.S. 89, 94 (2007).
32
     Fed. R. Civ. P. 8(a)(2).
33
     Thompson v. City of Waco, Tex., 764 F.3d 500, 502–03 (5th Cir. 2014).
34
     Papasan v. Allain, 478 U.S. 265, 286 (1986),
35
     Ashcroft, 556 U.S. at 678 (internal quotation marks omitted).

                                                            6
seen to be “persons” within the meaning of § 1983.36 “Eleventh Amendment immunity also

extends to state law claims brought under pendent jurisdiction.”37

            In Hafer v. Melo,38 the United States Supreme Court addressed the distinction between

official capacity and individual capacity lawsuits and made clear that a suit against a state official

in an official capacity for monetary damages is treated as a suit against the state and is therefore

barred by the Eleventh Amendment.39 Accordingly, Plaintiff’s claims asserted against Secretary

LeBlanc, Warden Hooper and Sergeant White in their official capacities for monetary damages

are subject to dismissal. In contrast, Plaintiff’s claims for monetary damages asserted against

Warden Hooper and Sergeant White in their individual capacities remain viable because a claim

against a state official in an individual capacity, seeking to impose personal liability for actions

taken under color of state law, is not treated as a suit against the state.40

                  C. Plaintiff’s Complaint Fails to State A Claim Against Warden Hooper in
                     Warden Hooper’s Individual Capacity

            In order for a prison official to be found liable under § 1983, the official must be shown to

have been personally and directly involved in conduct causing an alleged deprivation of an

inmate’s constitutional rights, or there must be shown to be a causal connection between the actions

of the official and the constitutional violation sought to be redressed.41 Any allegation that a named

defendant is responsible for the actions of subordinate officers or co-employees under a theory of




36
     Will v. Michigan Department of State Police, 491 U.S. 58, 71 (1989).
37
  Bonin v. Gee, Civil Action No. 14-771, 2015 WL 3682609, at * 3 (M.D. La. June 12, 2015) (citing Blanchard v.
Newton, 865 F.Supp.2d 709, 713 (M.D. La. 2012) (citing Pennhurst State School & Hosp. v. Halderman, 465 U.S.
89, 122 (1984)).
38
     502 U.S. 21 (1991).
39
     Id. at 25.
40
     Id. at 29.
41
     Lozano v. Smith, 718 F.2d 756, 768 (5th Cir. 1983).

                                                           7
vicarious responsibility or respondeat superior alone is insufficient to state a claim under § 1983.42

Further, in the absence of direct personal participation by a supervisory official in an alleged

constitutional violation, an inmate plaintiff must be able to show that the deprivation of his

constitutional rights has occurred as a result of a subordinate’s implementation of the supervisor’s

affirmative wrongful policies or as a result of a breach by the supervisor of an affirmative duty

specially imposed by state law.43

           Although Plaintiff purports to assert claims against Warden Hooper in both his individual

and official capacities,44 the only allegations directed at Warden Hooper in the Complaint are that

Warden Hooper “in his official capacity as Warden” of Elayn Hunt is “directly liable and

responsible for the acts of his subordinates, specifically his Correctional Officers…”45 and that

Warden Hooper failed “to properly train and control his Correctional Officers.”46 Plaintiff does

not allege that Warden Hooper had any direct, personal involvement in either the August 29, 2017

or September 1, 2017 incidents, nor does Plaintiff allege that Warden Hooper “conspired to

minimize and cover up the unauthorized use of excessive force.”47 Additionally, Plaintiff does not

allege any affirmative policy Warden Hooper is alleged to have implemented or a breach by




42
  See, Ashcroft v. Iqbal, 556 U.S. at 676 (2009) (citing Monell v. Department of Social Services, 436 U.S. 658, 691
(1978)). See also, Bell v. Livingston, 356 Fed. Appx. 715, 716-17 (5th Cir. 2009) (recognizing that “[a] supervisor
may not be held liable for a civil rights violation under any theory of respondeat superior or vicarious liability”).
43
     Lozano v. Smith, supra, 718 F.2d at 768.
44
     R. Doc. 1, ¶ 2(b).
45
     R. Doc. 1, ¶ 21.
46
  R. Doc. 1, ¶ 22. To the extent Plaintiff intended to assert an individual capacity claim against Secretary LeBlanc
based on Secretary LeBlanc’s alleged failure to properly train correctional officers, this likewise fails to state a claim.
47
  R. Doc. 1, ¶ 17. Plaintiff’s allegations are instead directed to the actions of the “Defendants named in paragraph
12,” which are Sergeant White, JD1 and JD2.

                                                            8
Warden Hooper of any affirmative duty imposed under state law. Accordingly, Plaintiff has failed

to state a claim against Warden Hooper in Warden Hooper’s individual capacity.48

                D. Plaintiff Has Stated a Claim Against Sergeant White in Sergeant White’s
                   Individual Capacity and Sergeant White is Not Entitled to Qualified Immunity

           The qualified immunity defense is a familiar one and, employing a two-step process,

operates to protect public officials who are performing discretionary tasks.49 Taking the facts as

alleged in the light most favorable to the Plaintiff, the Court considers whether Sergeant White’s

conduct violated the Plaintiff’s constitutional rights and whether the rights allegedly violated were

clearly established at the time that the violation occurred. Under Pearson v. Callahan, courts have

discretion to decide which of the two prongs of the analysis to address first. 50 This inquiry is

undertaken in light of the specific context of the case, not as a broad, general proposition. The

relevant, dispositive inquiry in determining whether a constitutional right was clearly established

is whether it would have been clear to a reasonable state official that his conduct was unlawful in

the situation which he confronted. While ordinarily one who pleads an affirmative defense has the

burden to establish his entitlement to that defense, where a defendant pleads qualified immunity

and shows he is a governmental official whose position involves the exercise of discretion, the

plaintiff has the burden to rebut the defense by establishing that the defendant’s allegedly wrongful

conduct violated clearly established law.51 To defeat the qualified immunity defense, a plaintiff’s

complaint must allege specific facts that, if proved, would show that the official’s conduct violated



48
  As noted above, Plaintiff did not file an opposition to the Motion to Dismiss. Plaintiff also has not sought leave to
amend his Complaint. Accordingly, the Court does not grant leave to amend the Complaint at this time.
49
     Huff v. Crites, 473 Fed. Appx. 398 (5th Cir. 2012).
50
  555 U.S. 223, 236 (2009) (concluding that the rigid protocol mandated in Saucier v. Katz, 533 U.S. 194 (2001) –
that called for consideration of the two-ponged analysis in a particular order – should not be “regarded as an inflexible
requirement”).
51
     Pierce v. Smith, 117 F.3d 866, 871-72 (5th Cir. 1997) (quotations and citations omitted).

                                                            9
clearly established constitutional or statutory rights. Although a plaintiff can file a detailed reply

to address the assertion of the qualified immunity defense, that is only required if the complaint is

not sufficiently detailed to create a genuine issue as to the illegality of the defendant’s conduct. 52

If the pleadings on their face show an unreasonable violation of a clearly established constitutional

right, the assertion of the qualified immunity defense is insufficient to sustain a Rule 12(b)(6)

motion to dismiss.53

           It is axiomatic that corrections officers are faced with myriad situations where they must

exercise discretion, including situations where they must choose whether to exercise force against

a prisoner. When force is used, a corrections officer must also exercise discretion to determine the

appropriate amount of force.54 Force is considered excessive and violates the Eighth Amendment

of the United States Constitution if it is applied maliciously and sadistically for the very purpose

of causing harm rather than in a good faith effort to maintain or restore discipline.55 “An inmate

who is gratuitously beaten by guards does not lose his ability to pursue an excessive force claim

merely because he has the good fortune to escape without serious injury.”56                            The Eighth

Amendment’s prohibition against cruel and unusual punishment, however, necessarily excludes

from constitutional recognition de minimis uses of physical force, provided that such force is not

of a sort “repugnant to the conscience of mankind.”57 Factors to be considered in determining




52
     Schultea v. Wood, 47 F.3d 1427, 1434 (5th Cir. 1995) (en banc).
53
 Shipp v. McMahon, 234 F.3d 907, 912 (5th Cir. 2000), overruled in part on other grounds by McClendon v. City of
Columbia, 305 F.3d 314 (5th Cir. 2002) (en banc).
54
  See, e.g., Henry v. North Texas State Hospital, Civ. Action No. 12-cv-198, at *3, 2013 WL 3870292 (N.D. Tex.
July 9, 2013) (“Qualified immunity is available to public officials such as prison guards and state hospital employees
who must exercise discretion.”)
55
     Wilkins v. Gaddy, 559 U.S. 34, 37 (2010), quoting Hudson v. McMillian, 503 U.S. 1, 7 (1992).
56
     Wilkins, 559 U.S. at 38.
57
     Hudson, 503 U.S. at 10.

                                                          10
whether an alleged use of force has been excessive include the extent of injury sustained, if any,

the need for the application of force, the relationship between the need for force and the amount

of force utilized, the threat reasonably perceived by prison officials, and any efforts made to temper

the severity of a forceful response.58

            Viewing the facts in the light most favorable to Plaintiff, he has alleged sufficient facts to

state a claim of excessive force and to overcome the qualified immunity defense with regard to

Sergeant White. Although Plaintiff acknowledges that he repeatedly refused to allow the second

inmate into his cell and that because of that refusal, he was “forcefully placed in full correctional

restraints, including leg chains, waist chains and black box hand restraints,” Plaintiff also alleges

that after being restrained, he was “then forcefully thrown to the ground and beaten”59 and that

Sergeant White placed his knee “in the side of [Plaintiff’s] face, with his full force and weight,

while JD1 and JD2 continued to beat [Plaintiff].”60 Further, Plaintiff alleges that he sustained,

inter alia, “[p]hysical injuries to his person including bruises, contusions, [and] severe acute

exterior frontal lobe swelling….”61 Taking these allegations in a light most favorable to Plaintiff,

Plaintiff was fully restrained at the time he was beaten by Sergeant White and the two unknown

correctional officers, and Plaintiff sustained more than de minimus physical injuries as a result.

These allegations are sufficient to state a claim for excessive force against Sergeant White.62


58
     Id. at 7.
59
     R. Doc. 1, ¶ 12.
60
     R. Doc. 1, ¶ 12.
61
     R. Doc. 1, ¶ 18(b).
62
   See, e.g., Gomez v. Chandler, 163 F.3d 921, 924-925 (5th Cir. 1999) (vacating summary judgment in favor of
defendant where plaintiff-inmate was allegedly “knocked down so his head struck the concrete floor, his face was then
scraped against the floor, he was repeatedly punched in the face by two officers using their fists for about five minutes
and then a third officer kicked Gomez in the face and head, after which one of the two officers continued to hit Gomez
with his fists. As a result, Gomez allegedly suffered “cuts, scrapes, contusions to the face, head, and body.”); Brown
v. Lippard, 472 F.3d 384 (5th Cir. 2006) (affirming denial of summary judgment where plaintiff-inmate alleged that
defendant officer “struck him several times in his back, head and shoulders” and also tried to ratchet his arms behind
him after he was handcuffed and plaintiff complained of, inter alia, knee, hand, and shoulder pain following the

                                                          11
Likewise, Plaintiff’s allegations are sufficient to state a claim of bystander liability against

Sergeant White.63         However, “‘[m]ere conclusory allegations of conspiracy cannot, absent

reference to material facts,’ state a claim for conspiracy under section 1983.”64 Plaintiff alleges

only that Sergeant White, JD1 and JD2 “conspired to minimize and cover up the unauthorized use

of excessive force” and “misrepresent[ed]…that the use of force was justified or necessary.”65

These conclusory allegations are insufficient to state a claim for conspiracy.


incident). Defendants argue that Sergeant White is entitled to qualified immunity because “plaintiff admits that he
refused multiple orders and remained noncompliant throughout the entire process” and assert that Plaintiff “does not
have a constitutional right to disobey the direct orders of a correctional officer and interfere with the duties of the
officer.” R. Doc. 22-1, p. 8. As set forth herein, force is considered excessive and violates the Eighth Amendment of
the United States Constitution if it is applied maliciously and sadistically for the very purpose of causing harm rather
than in a good faith effort to maintain or restore discipline. Here, Plaintiff asserts that force was used beyond that
necessary to maintain or restore discipline because Plaintiff alleges that Sergeant White and the John Doe defendants
continued to beat him even after he was restrained. Compare, Reed v. Harrison County Mississippi, Civil Action No.
1:07cv704, 2009 WL 235354, at * 5 (S.D. Miss. Jan. 30, 2009) (granting summary judgment in favor of officer
defendant where “[t]he evidence before the Court plainly demonstrates that [officer defendants] were acting in good
faith to restore discipline and order in D–F, that [plaintiff’s] refusal to obey orders exacerbated the situation, and that
[defendant’s] leg sweep which caused [plaintiff] to fall and bump his eye was not done maliciously and sadistically
for the purpose of causing [plaintiff] harm, but to make him comply with the officers’ orders” and explaining that
plaintiff admitted “the entire incident would not have occurred if he had simply followed the officers’ orders to come
out of his cell.”).
63
   The Fifth Circuit has reiterated that “an officer may be liable under § 1983 under a theory of bystander liability
where the officer ‘(1) knows that a fellow officer is violating an individual’s constitutional rights; (2) has a reasonable
opportunity to prevent the harm; and (3) chooses not to act.’” See, Whitley v. Hanna, 726 F.3d 631, 646 (5th Cir.
2013), quoting Randall v. Prince George’s County., Md., 302 F.3d 188, 204 (4th Cir. 2002). See also, Kitchen v.
Dallas County, Tex., 759 F.3d 468, 480 (5th Cir. 2014). A reasonable opportunity to intercede and prevent the
constitutional violation is “[t]he focus of the bystander-liability inquiry.” Malone v. City of Fort Worth, Tex., Civil
Action No. 4:09-CV-634, 2014 WL 5781001, *16 (N.D. Tex. Nov. 6, 2014). In resolving whether a plaintiff has
sufficiently alleged a bystander liability claim, the court also considers whether an officer has acquiesced in the alleged
constitutional violation. Whitley v. Hanna, supra, 726 F.3d at 646, citing Hale v. Townley, supra, 45 F.3d at 919. A
bystander officer’s liability is analyzed under a “deliberate indifference standard,” that requires a plaintiff to
demonstrate that the officer actually knew of an excessive risk to the inmate’s safety and disregarded that risk. Oby
v. Sander, Civil Action No. 4:14cv45, 2015 WL 4496426, *3 (N.D. Miss. July 23, 2015). Mere negligence or even
gross negligence is not enough. See, E.A.F.F. v. Gonzalez, 600 Fed. Appx. 205, 210 (5th Cir.), cert. denied, 135 S.Ct.
2364 (2015). The officer “must both be aware of facts from which the inference could be drawn that a substantial risk
of serious harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Here,
Plaintiff alleges that Sergeant White placed his knee in the side of Plaintiff’s face while JD1 and JD2 continued to
beat him.
64
   Jones v. South Carolina, Civil Action No. 1:11-cv-00363, 2011 WL 6099545, at * 3 (W.D. La. Oct. 28, 2011)
(quoting Arsenaux v. Roberts, 726 F.2d 1022, 1024 (5th Cir. 1982)). See also, Washington v. State of Louisiana Dept.
of Public Safety & Corrections, 2005 WL 711598, at * 4 (E.D. La. March 22, 2005) (explaining that ‘[p]laintiffs who
assert conspiracy claims under civil rights statutes must plead the operative facts upon which their claim is based.’”)
(internal citation omitted).
65
     R. Doc. 1, ¶ 1.

                                                           12
       III.      Conclusion

              For the reasons set forth herein, the Motion to Dismiss66 is GRANTED IN PART AND

DENIED IN PART. Specifically,

              IT IS HEREBY ORDERED that the Motion to Dismiss is GRANTED and Plaintiff’s

claims against Secretary LeBlanc, Warden Hooper, and Sergeant White in their official capacities

for monetary damages are DISMISSED pursuant to Fed. R. Civ. P. 12(b)(1).

              IT IS FURTHER ORDERED that the Motion to Dismiss is GRANTED and Plaintiff’s

claims against Warden Hooper in Warden Hooper’s individual capacity based on supervisory

liability are DISMISSED pursuant to Fed. R. Civ. P. 12(b)(6).

              IT IS FURTHER ORDERED that the Motion to Dismiss is GRANTED and Plaintiff’s

claim against Sergeant White in Sergeant White’s individual capacity for conspiracy is

DISMISSED pursuant to Fed. R. Civ. P. 12(b)(6).

              IT IS FURTHER ORDERED that the Motion to Dismiss is DENIED with respect to

Plaintiff’s claims against Sergeant White in Sergeant’s White individual capacity based on

Sergeant White’s alleged use of excessive force and failure to intervene.

              IT IS FURTHER ORDERED that a scheduling conference is hereby set before United

States Magistrate Judge Erin Wilder-Doomes on May 23, 2019 at 11:00.67

              IT IS FURTHER ORDERED that the parties shall submit a revised Joint Status Report

limited to Sections H-K by May 9, 2019.68




66
     R. Doc. 22.
67
     The previous scheduling conference was canceled to allow resolution of the Motion to Dismiss. R. Doc. 24.
68
     See, R. Doc. 6, pp. 5-8.

                                                          13
Signed in Baton Rouge, Louisiana, on April 10, 2019.



                                    S
                                    ERIN WILDER-DOOMES
                                    UNITED STATES MAGISTRATE JUDGE




                                      14
